                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NORTH DAKOTA

WBI Energy Transmission, Inc.,         )
                                       )
               Plaintiff,              )
                                       )       ORDER
       vs.                             )
An Easement and Right-of-Way           )
Across                                 )
                                       )
189.9 rods, more or less, located in   )
Township 149 North, Range 98 W         )
Section 11: W1/2SE1/4                  )
Section 14: NW1/4NE1/4                 )
                                       )
227.8 rods, more or less, located in   )
Township 149 North, Range 98 W         )
Section 11: N1/2SW1/4,                 )
W1/2SE1/4                              )
                                       )
242.0 rods, more or less, located in   )
Township 149 North, Range 98 W         )
Section 2: SW1/4SE1/4                  )
Section 11: NE1/4                      )
                                       )
335.3 rods, more or less, located in   )
Township 150 North, Range 98 W         )
Section 35: W1/2E1/2                   )       Case 1:18-cv-00078
                                       )
223.8 rods, more or less, located in   )
Township 149 North, Range 98 W         )
Section 28: S1/2N1/2                   )
                                       )
83.6 rods, more or less, located in    )
Township 149 North, Range 98 W         )
Section 14: NW1/4                      )
                                       )
McKenzie County, North Dakota,         )
David L. Hoffmann; Denae M.            )
Hoffmann; Leonard W. Hoffmann and      )
Margaret A. Hoffmann, Trustees of      )
the Hoffmann Living Trust dated        )
March 8, 2002; Rocky & Jonilla         )

                                           1
Farms, LLP; Randall D. Stevenson;             )
and all other unknown owners of the           )
above lands,                                  )
                                              )
                Defendants.                   )


        Before the court are Motions to Amend the First Amended Scheduling Order. The court

grants the motions (Doc. Nos. 36 and 37) and amends the pretrial deadlines as follows:

        1.      The parties shall have until January 10, 2020, to complete fact discovery and file

                discovery motions. Discovery requests shall be served sufficiently in advance that

                responses come due by this deadline

        2.      Defendants shall have until November 28, 2019, to provide the names of expert

                witnesses and complete reports under Rule 26(a)(2).

        3.      The parties shall have until January 10, 2020, to complete discovery depositions of

                expert witnesses.

        4.      The parties shall have until January 31, 2020, to file nondispositive (e.g.

                consolidation, bifurcation) and dispositive motions (summary judgment as to all

                or part of the case).

        Additionally, the court, on its own motion, shall continue the final pretrial conference and

trial. Accordingly, the final pretrial conference set for February 18, 2020, shall be rescheduled for

September 10, 2020, at 10:00 a.m. by telephone. To participate in the conference, the parties shall

call (877) 810-9415 and enter Access Code 8992581. The jury trial scheduled for March 3, 2020,

shall be rescheduled for September 21, 2020, at 9:00 a.m. in Bismarck before Chief Judge Hovland.

A four (4) day trial is anticipated.



                                                  2
IT IS SO ORDERED.

Dated this 6th day of November, 2019.

                                            /s/ Clare R. Hochhalter
                                            Clare R. Hochhalter, Magistrate Judge
                                            United States District Court




                                        3
